Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 1 of 14 Page ID #:176




        EXHIBIT N
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 2 of 14 Page ID #:177



   1900 Avenue of the Stars
   Suite 2600
   Los Angeles
   CA 90067-4507
   United States
   www.kornferry.com




   Gennady Vanin
   By Hand

                                                                                21 December 2021
                                                                      PRIVATE AND CONFIDENTIAL



   Dear Gennady,

   Employment Offer – Korn Ferry

   I am writing to confirm that we would be delighted if you would consider joining Korn Ferry in Russia.
   Brief details of our offer, which we would obviously formally document if you do wish to accept, are
   below:

       1. Role: Principal.

       2. Commencement date: 11 January 2021 (or as soon after that date as you would be able
          to join).

       3. Base salary: RUB 8,324,008.

       4. Bonus: Korn Ferry operates a discretionary bonus scheme. The scheme operates in the
          same away across our global organisation. Bonuses are determined and paid in August
          of each year (our financial year is 1 May to 30 April) and any payment is conditional upon
          you being employed, and not under notice of resignation or termination, on the date of
          payment.

   A copy of our standard form contract of employment is enclosed. If you do wish to accept our offer,
   we will obviously complete the details in the contract. Please consider our offer and, if you do wish
   to accept, either notify Yaroslav or graham.paul@kornferry.com (Graham is our Associate General
   Counsel – EMEA) and we will share a draft contract for your review. In order to enable us to do so,
   please do give either Yaroslav or Graham details of your personal email address.

   Yours sincerely,




   Signed by:
   Amy Gadsby
   Human Resources Director, EMEA
   For and on behalf of Korn Ferry
                                                  Korn Ferry
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 3 of 14 Page ID #:178




   2
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 4 of 14 Page ID #:179



   1900 Avenue of the Stars
   Suite 2600
   Los Angeles
   CA 90067-4507
   United States
   www.kornferry.com




   Irina Kalkina
   By Hand

                                                                                21 December 2021
                                                                      PRIVATE AND CONFIDENTIAL



   Dear Irina,

   Employment Offer – Korn Ferry

   I am writing to confirm that we would be delighted if you would consider joining Korn Ferry in Russia.
   Brief details of our offer, which we would obviously formally document if you do wish to accept, are
   below:

       1. Role: Senior Associate.

       2. Commencement date: 11 January 2021 (or as soon after that date as you would be able
          to join).

       3. Base salary: RUB 5,310,488.

       4. Bonus: Korn Ferry operates a discretionary bonus scheme. The scheme operates in the
          same away across our global organisation. Bonuses are determined and paid in August
          of each year (our financial year is 1 May to 30 April) and any payment is conditional upon
          you being employed, and not under notice of resignation or termination, on the date of
          payment.

   A copy of our standard form contract of employment is enclosed. If you do wish to accept our offer,
   we will obviously complete the details in the contract. Please consider our offer and, if you do wish
   to accept, either notify Yaroslav or graham.paul@kornferry.com (Graham is our Associate General
   Counsel – EMEA) and we will share a draft contract for your review. In order to enable us to do so,
   please do give either Yaroslav or Graham details of your personal email address.

   Yours sincerely,




   Signed by:
   Amy Gadsby
   Human Resources Director, EMEA
   For and on behalf of Korn Ferry
                                                  Korn Ferry
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 5 of 14 Page ID #:180




   2
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 6 of 14 Page ID #:181



   1900 Avenue of the Stars
   Suite 2600
   Los Angeles
   CA 90067-4507
   United States
   www.kornferry.com




   Ksenia Matveeva
   By Hand

                                                                                21 December 2021
                                                                      PRIVATE AND CONFIDENTIAL



   Dear Ksenia,

   Employment Offer – Korn Ferry

   I am writing to confirm that we would be delighted if you would consider joining Korn Ferry in Russia.
   Brief details of our offer, which we would obviously formally document if you do wish to accept, are
   below:

       1. Role: Executive Assistant.

       2. Commencement date: 11 January 2021 (or as soon after that date as you would be able
          to join).

       3. Base salary: RUB 3,695,360.

       4. Bonus: Korn Ferry operates a discretionary bonus scheme. The scheme operates in the
          same away across our global organisation. Bonuses are determined and paid in August
          of each year (our financial year is 1 May to 30 April) and any payment is conditional upon
          you being employed, and not under notice of resignation or termination, on the date of
          payment.

   A copy of our standard form contract of employment is enclosed. If you do wish to accept our offer,
   we will obviously complete the details in the contract. Please consider our offer and, if you do wish
   to accept, either notify Yaroslav or graham.paul@kornferry.com (Graham is our Associate General
   Counsel – EMEA) and we will share a draft contract for your review. In order to enable us to do so,
   please do give either Yaroslav or Graham details of your personal email address.

   Yours sincerely,




   Signed by:
   Amy Gadsby
   Human Resources Director, EMEA
   For and on behalf of Korn Ferry
                                                  Korn Ferry
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 7 of 14 Page ID #:182




   2
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 8 of 14 Page ID #:183



   1900 Avenue of the Stars
   Suite 2600
   Los Angeles
   CA 90067-4507
   United States
   www.kornferry.com




   Maria Nabatova
   By Hand

                                                                                21 December 2021
                                                                      PRIVATE AND CONFIDENTIAL



   Dear Maria,

   Employment Offer – Korn Ferry

   I am writing to confirm that we would be delighted if you would consider joining Korn Ferry in Russia.
   Brief details of our offer, which we would obviously formally document if you do wish to accept, are
   below:

       1. Role: Research Analyst.

       2. Commencement date: 11 January 2021 (or as soon after that date as you would be able
          to join).

       3. Base salary: RUB 2,176,800.

       4. Bonus: Korn Ferry operates a discretionary bonus scheme. The scheme operates in the
          same away across our global organisation. Bonuses are determined and paid in August
          of each year (our financial year is 1 May to 30 April) and any payment is conditional upon
          you being employed, and not under notice of resignation or termination, on the date of
          payment.

   A copy of our standard form contract of employment is enclosed. If you do wish to accept our offer,
   we will obviously complete the details in the contract. Please consider our offer and, if you do wish
   to accept, either notify Yaroslav or graham.paul@kornferry.com (Graham is our Associate General
   Counsel – EMEA) and we will share a draft contract for your review. In order to enable us to do so,
   please do give either Yaroslav or Graham details of your personal email address.

   Yours sincerely,




   Signed by:
   Amy Gadsby
   Human Resources Director, EMEA
   For and on behalf of Korn Ferry
                                                  Korn Ferry
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 9 of 14 Page ID #:184




   2
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 10 of 14 Page ID #:185



   1900 Avenue of the Stars
   Suite 2600
   Los Angeles
   CA 90067-4507
   United States
   www.kornferry.com




   Marina Maximova
   By Hand

                                                                                21 December 2021
                                                                      PRIVATE AND CONFIDENTIAL



   Dear Marina,

   Employment Offer – Korn Ferry

   I am writing to confirm that we would be delighted if you would consider joining Korn Ferry in Russia.
   Brief details of our offer, which we would obviously formally document if you do wish to accept, are
   below:

       1. Role: Executive Assistant.

       2. Commencement date: 11 January 2021 (or as soon after that date as you would be able
          to join).

       3. Base salary: RUB 2,393,880.

       4. Bonus: Korn Ferry operates a discretionary bonus scheme. The scheme operates in the
          same away across our global organisation. Bonuses are determined and paid in August
          of each year (our financial year is 1 May to 30 April) and any payment is conditional upon
          you being employed, and not under notice of resignation or termination, on the date of
          payment.

   A copy of our standard form contract of employment is enclosed. If you do wish to accept our offer,
   we will obviously complete the details in the contract. Please consider our offer and, if you do wish
   to accept, either notify Yaroslav or graham.paul@kornferry.com (Graham is our Associate General
   Counsel – EMEA) and we will share a draft contract for your review. In order to enable us to do so,
   please do give either Yaroslav or Graham details of your personal email address.

   Yours sincerely,




   Signed by:
   Amy Gadsby
   Human Resources Director, EMEA
   For and on behalf of Korn Ferry
                                                  Korn Ferry
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 11 of 14 Page ID #:186




   2
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 12 of 14 Page ID #:187



   1900 Avenue of the Stars
   Suite 2600
   Los Angeles
   CA 90067-4507
   United States
   www.kornferry.com




   Svetlana Baranova
   By Hand

                                                                                21 December 2021
                                                                      PRIVATE AND CONFIDENTIAL



   Dear Svetlana,

   Employment Offer – Korn Ferry

   I am writing to confirm that we would be delighted if you would consider joining Korn Ferry in Russia.
   Brief details of our offer, which we would obviously formally document if you do wish to accept, are
   below:

       1. Role: Executive Assistant.

       2. Commencement date: 11 January 2021 (or as soon after that date as you would be able
          to join).

       3. Base salary: RUB 2,979,888.

       4. Bonus: Korn Ferry operates a discretionary bonus scheme. The scheme operates in the
          same away across our global organisation. Bonuses are determined and paid in August
          of each year (our financial year is 1 May to 30 April) and any payment is conditional upon
          you being employed, and not under notice of resignation or termination, on the date of
          payment.

   A copy of our standard form contract of employment is enclosed. If you do wish to accept our offer,
   we will obviously complete the details in the contract. Please consider our offer and, if you do wish
   to accept, either notify Yaroslav or graham.paul@kornferry.com (Graham is our Associate General
   Counsel – EMEA) and we will share a draft contract for your review. In order to enable us to do so,
   please do give either Yaroslav or Graham details of your personal email address.

   Yours sincerely,




   Signed by:
   Amy Gadsby
   Human Resources Director, EMEA
   For and on behalf of Korn Ferry
                                                  Korn Ferry
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 13 of 14 Page ID #:188




   2
Case 2:21-cv-02073 Document 1-14 Filed 03/08/21 Page 14 of 14 Page ID #:189
